Exhibit 10.90

 

May 20, 2003

 

Horizon Group Properties, Inc.
77 West Wacker Drive
Suite 4200
Chicago, Illinois 60601

 

Re:                               $2.0 Million Loan to Horizon Group Properties,
Inc.

 

Gentlemen:

 

This letter is to confirm our agreement with respect to the proposed loan to be
made to Horizon Group Properties, Inc. (“Horizon”) by Pleasant Lake Apts.
Limited Partnership and Pleasant Lake Apts. Corp. (jointly “Pleasant Lake”) in
the amount of Two Million Dollars ($2,000,000.00), subject to and upon the
following terms and conditions:

 

1.                                       Pleasant Lake shall loan to Horizon the
principal sum of Two Million Dollars ($2,000,000.00), the proceeds of which
shall be used to (a) purchase the existing outstanding mortgage loans from Wells
Fargo Bank Minnesota, N.A., as Trustee (“Wells Fargo”), on the Daleville Outlet
Center and the Somerset Outlet Center, owned by the Daleville, Sommerset, Tulare
Outlet Centers, L.P. (the “Partnership”) located in Daleville, Indiana and
Somerset, Pennsylvania (the “Daleville and Somerset Properties”), in the
original amounts of Ten Million Eight Hundred Seventy-Five Thousand Dollars
($10,875,000.00) on the Daleville Outlet Center and Two Million Six Hundred
Fifty Thousand Dollars ($2,650,000.00) on the Somerset Outlet Center (the “AR
Cap Mortgage Loans”); and (b) bring current the approximately Eight Million Nine
Hundred Thousand Dollar ($8,900,000.00) outstanding mortgage loan from Wells
Fargo on the outlet center owned by the Partnership in Tulare, California
(“Tulare Property”).

 

2.                                       The loan shall bear interest at the
rate of five percent (5%) per annum and be evidenced by a demand promissory note
in form and substance satisfactory to Pleasant Lake.

 

--------------------------------------------------------------------------------


 

3.                                       Upon acquisition of the AR Cap Mortgage
Loans, Horizon shall cancel the indebtedness underlying same and agrees to sell
or cause to be sold to Pleasant Lake and/or its nominees all of the limited
partnership interests of Horizon Group Properties, L.P. (a Delaware limited
partnership) in the Partnership and all of the general partnership interest of
Daleville, Sommerset, Tulare Finance Company, Inc. in the Partnership for an
aggregate purchase price of One Million Nine Hundred Eighty Thousand Dollars
($1,980,000.00).

 

4.                                       Horizon covenants and agrees not to
transfer or further encumber the Daleville and Somerset Properties or permit any
transfer or issuance of partnership interests in the Partnership without the
prior consent of Pleasant Lake and shall, upon the written request of Pleasant
Lake, grant or cause to be granted to Pleasant Lake and/or its affiliates, a
security interest in (a) all of the outstanding partnership interests in the
Partnership; (b) the shares of stock owned by Horizon in Daleville, Sommerset,
Tulare Finance Company, Inc.; and (c) upon acquisition by Horizon, the AR Cap
Mortgage Loans (if not canceled as provided in Paragraph 3 above).

 

5.                                       Horizon represents and warrants to
Pleasant Lake that it has obtained authorization and approval of this agreement
and the loan transaction contemplated hereby from its Board of Directors and any
other necessary party and that such loan and the transaction contemplated hereby
do not and willnot violate any other agreement, promissory note or other
instrument to which Horizon is a party or may be bound.

 

Please confirm your agreement to the foregoing by signing where indicated below.

 

 

Sincerely,

 

 

 

PLEASANT LAKE APTS.
LIMITED PARTNERSHIP

 

 

 

By:

Pleasant Lake Apts. Corp.

 

 

 

By:

 

 

 

 

Howard Amster, President

 

 

 

Approved and Agreed:

 

 

 

HORIZON GROUP PROPERTIES, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------